As filed with the Securities and Exchange Commission on August 9, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission File Number 0-17440 FEDERAL AGRICULTURAL MORTGAGE CORPORATION (Exact name of registrant as specified in its charter) Federally chartered instrumentality of the United States 52-1578738 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 1133 Twenty-First Street, N.W., Suite 600 Washington, D.C. 20036 (Address of principal executive offices) (Zip code) (202) 872-7700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer T Non Accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes£NoT As of August 1, 2007, the registrant had 1,030,780shares of ClassA Voting Common Stock, 500,301shares of ClassB Voting Common Stock and 8,928,912shares of ClassC Non-Voting Common Stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The following interim unaudited condensed consolidated financial statements of the Federal Agricultural Mortgage Corporation (“Farmer Mac” or the “Corporation”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).These interim unaudited condensed consolidated financial statements reflect all normal and recurring adjustments that are, in the opinion of management, necessary to present a fair statement of the financial condition and the results of operations and cash flows of Farmer Mac for the interim periods presented.Certain information and footnote disclosures normally included in annual consolidated financial statements have been condensed or omitted as permitted by SECrules and regulations.The December 31, 2006 consolidated balance sheet presented in this report has been derived from the Corporation’s audited 2006 consolidated financial statements.Management believes that the disclosures are adequate to present fairly the condensed consolidated financial position, condensed consolidated results of operations and condensed consolidated cash flows as of the dates and for the periods presented.These interim unaudited condensed consolidated financial statements should be read in conjunction with the audited 2006 consolidated financial statements of Farmer Mac included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2006.Results for interim periods are not necessarily indicative of those that may be expected for the fiscal year. The following information concerning Farmer Mac’s interim unaudited condensed consolidated financial statements is included in this report beginning on the pages listed below: Condensed Consolidated Balance Sheets as of June 30, 2007 and December31,2006 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 -2- FEDERAL AGRICULTURAL MORTGAGE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) June 30, December 31, 2007 2006 Assets: Cash and cash equivalents $ 572,261 $ 877,714 Investment securities 2,464,097 1,830,904 Farmer Mac Guaranteed Securities 1,313,426 1,330,418 Loans held for sale 92,944 71,621 Loans held for investment 660,540 705,745 Allowance for loan losses (1,681 ) (1,945 ) Loans held for investment, net 658,859 703,800 Real estate owned 1,799 2,097 Financial derivatives 19,884 9,218 Interest receivable 82,866 73,545 Guarantee and commitment fees receivable 57,026 40,743 Deferred tax asset, net 8,945 6,886 Prepaid expenses and other assets 5,001 6,727 Total Assets $ 5,277,108 $ 4,953,673 Liabilities and Stockholders' Equity: Liabilities: Notes payable: Due within one year $ 3,594,063 $ 3,298,097 Due after one year 1,279,250 1,296,691 Total notes payable 4,873,313 4,594,788 Financial derivatives 19,423 23,474 Accrued interest payable 54,986 36,125 Guarantee and commitment obligation 51,978 35,359 Accounts payable and accrued expenses 18,587 12,828 Reserve for losses 2,197 2,610 Total Liabilities 5,020,484 4,705,184 Stockholders' Equity: Preferred stock: Series A, stated at redemption/liquidation value, $50 per share, 700,000 shares authorized, issued and outstanding 35,000 35,000 Common stock: Class A Voting, $1 par value, no maximum authorization, 1,030,780 shares issued and outstanding 1,031 1,031 Class B Voting, $1 par value, no maximum authorization, 500,301 shares issued and outstanding 500 500 Class C Non-Voting, $1 par value, no maximum authorization, 8,843,108 and 9,075,862 shares issued and outstanding as of June 30, 2007 and December 31, 2006, respectively 8,843 9,076 Additional paid-in capital 88,904 85,349 Accumulated other comprehensive income/(loss) (1,800 ) 4,956 Retained earnings 124,146 112,577 Total Stockholders' Equity 256,624 248,489 Total Liabilities and Stockholders' Equity $ 5,277,108 $ 4,953,673 See accompanying notes to condensed consolidated financial statements. -3- FEDERAL AGRICULTURAL MORTGAGE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Interest income: Investments and cash equivalents $ 41,530 $ 30,298 $ 80,522 $ 56,996 Farmer Mac Guaranteed Securities 18,782 18,953 38,185 36,990 Loans 11,199 11,847 22,518 23,230 Total interest income 71,511 61,098 141,225 117,216 Total interest expense 63,032 51,020 123,664 96,471 Net interest income 8,479 10,078 17,561 20,745 Recovery/(provision) for loan losses - 594 215 1,606 Net interest income after recovery/(provision) for loan losses 8,479 10,672 17,776 22,351 Non-interest income: Guarantee and commitment fees 6,354 5,288 12,212 10,337 Gains on financial derivatives and trading assets 19,825 9,908 15,792 21,608 Gains on sale of available-for-sale investment securities 21 - 21 - Gains on the sale of real estate owned 32 304 32 514 Representation and warranty claims income - 718 - 718 Other income 42 58 451 227 Non-interest income 26,274 16,276 28,508 33,404 Non-interest expense: Compensation and employee benefits 3,719 2,673 6,856 5,577 General and administrative 2,237 2,577 4,574 5,335 Regulatory fees 550 588 1,100 1,175 Real estate owned operating costs, net - 22 - 137 Provision/(recovery) for losses 100 592 (313 ) (104 ) Non-interest expense 6,606 6,452 12,217 12,120 Income before income taxes 28,147 20,496 34,067 43,635 Income tax expense 9,218 6,559 10,656 14,046 Net income 18,929 13,937 23,411 29,589 Preferred stock dividends (560 ) (560 ) (1,120 ) (1,120 ) Net income available to common stockholders $ 18,369 $ 13,377 $ 22,291 $ 28,469 Earnings per common share: Basic earnings per common share $ 1.79 $ 1.21 $ 2.15 $ 2.57 Diluted earnings per common share $ 1.74 $ 1.18 $ 2.10 $ 2.50 Common stock dividends per common share $ 0.10 $ 0.10 $ 0.20 $ 0.20 See accompanying notes to condensed consolidated financial statements. -4- FEDERAL AGRICULTURAL MORTGAGE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited; in thousands) Six Months Ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net income $ 23,411 $ 29,589 Adjustments to reconcile net income to net cash provided by operating activities: Net accretion of premiums and discounts on loans and investments (803 ) (1,237 ) Amortization of debt premiums, discounts and issuance costs 62,956 58,220 Proceeds from repayment and sale of trading investment securities 5,091 1,001 Purchases of loans held for sale (27,222 ) (31,316 ) Proceeds from repayment of loans held for sale 4,201 5,344 Net change in fair value of trading securities and financial derivatives (14,654 ) (22,420 ) Amortization of SFAS 133 transition adjustment on financial derivatives 209 298 Gain on sale of available-for-sale securities (21 ) - Gains on the sale of real estate owned (32 ) (514 ) Total (recovery)/provision for losses (528 ) (1,711 ) Deferred income taxes (2,231 ) 1,527 Stock-based compensation expense 1,508 955 (Increase)/decrease in interest receivable (9,321 ) 3,857 Increase in guarantee and commitment fees receivable (16,283 ) (3,614 ) Decrease in other assets 2,502 24,734 Increase/(decrease) in accrued interest payable 18,861 (216 ) Increase/(decrease) in other liabilities 20,716 (5,026 ) Net cash provided by operating activities 68,360 59,471 Cash flows from investing activities: Purchases of available-for-sale investment securities (2,238,930 ) (1,913,573 ) Purchases of Farmer Mac II Guaranteed Securities and AgVantage Farmer Mac Guaranteed Securities (122,122 ) (108,600 ) Purchases of loans held for investment (34,278 ) (25,058 ) Purchases of defaulted loans (1,483 ) (4,565 ) Proceeds from repayment of investment securities 1,567,668 1,524,967 Proceeds from repayment of Farmer Mac Guaranteed Securities 131,609 117,990 Proceeds from repayment of loans 84,931 68,426 Proceeds from sale of available-for-sale investment securities 32,109 - Proceeds from sale of Farmer Mac Guaranteed Securities 1,324 3,033 Proceeds from sale of real estate owned 230 2,819 Net cash used in investing activities (578,942 ) (334,561 ) Cash flows from financing activities: Proceeds from issuance of discount notes 56,058,511 37,272,236 Proceeds from issuance of medium-term notes 795,000 117,200 Payments to redeem discount notes (56,100,859 ) (37,100,394 ) Payments to redeem medium-term notes (537,083 ) (114,000 ) Tax benefit from tax deductions in excess of compensation cost recognized 346 348 Proceeds from common stock issuance 5,589 2,112 Purchases of common stock (13,186 ) (8,974 ) Dividends paid (3,189 ) (3,339 ) Net cash provided by financing activities 205,129 165,189 Net decrease in cash and cash equivalents (305,453 ) (109,901 ) Cash and cash equivalents at beginning of period 877,714 458,852 Cash and cash equivalents at end of period $ 572,261 $ 348,951 See accompanying notes to condensed consolidated financial statements. -5- NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Accounting Policies (a) Cash and Cash Equivalents Farmer Mac considers highly liquid investment securities with maturities of three months or less at the time of purchase to be cash equivalents.Changes in the balance of cash and cash equivalents are reported in the condensed consolidated statements of cash flows.The following table sets forth information regarding certain cash and non-cash transactions for the six months ended June 30, 2007 and 2006. Six Months Ended June 30, 2007 June 30, 2006 (in thousands) Cash paid for: Interest $ 49,164 $ 40,360 Income taxes 7,000 4,500 Non-cash activity: Real estate owned acquired through foreclosure - - Loans acquired and securitized as Farmer Mac Guaranteed Securities 1,324 3,033 (b) Allowance for Losses As of June 30, 2007, Farmer Mac maintained an allowance for losses to cover estimated probable losses on loans held, real estate owned, and loans underlying long-term standby purchase commitments (“LTSPCs”) and Farmer Mac I Guaranteed Securities issued after the Farm Credit System Reform Act of 1996 (the “1996 Act”) in accordance with Statement of Financial Accounting Standards No.5, Accounting for Contingencies (“SFAS5”) and Statement of Financial Accounting Standards No.114, Accounting by Creditors for Impairment of a Loan, as amended (“SFAS114”). The allowance for losses is increased through periodic provisions for loan losses that are charged against net interest income and provisions for losses that are charged to non-interest expense and is reduced by charge-offs for actual losses, net of recoveries.Negative provisions for loan losses or negative provisions for losses are recorded in the event that the estimate of probable losses as of the end of a period is lower than the estimate at the beginning of the period. -6- Farmer Mac’s methodology for determining its allowance for losses incorporates the Corporation’s proprietary automated loan classification system.That system scores loans based on criteria such as historical repayment performance, loan seasoning, loan size and loan-to-value ratio.For the purposes of the loss allowance methodology, the loans in Farmer Mac’s portfolio of loans and loans underlying post-1996 Act Farmer Mac I Guaranteed Securities and LTSPCs have been scored and classified for each calendar quarter since first quarter 2000.The allowance methodology captures the migration of loan scores across concurrent and overlapping 3-year time horizons and calculates loss rates separately within each loan classification for (1)loans underlying LTSPCs and (2) loans held and loans underlying post-1996 Act FarmerMacI Guaranteed Securities.The calculated loss rates are applied to the current classification distribution of Farmer Mac’s portfolio to estimate inherent losses, on the assumption that the historical credit losses and trends used to calculate loss rates will continue in the future.Management evaluates this assumption by taking into consideration factors including: · economic conditions; · geographic and agricultural commodity/product concentrations in the portfolio; · the credit profile of the portfolio; · delinquency trends of the portfolio; · historical charge-off and recovery activities of the portfolio; and · other factors to capture current portfolio trends and characteristics that differ from historical experience. Management believes that its use of this methodology produces a reliable estimate of probable losses, as of the balance sheet date, for all loans held, real estate owned and loans underlying post-1996 Act Farmer Mac I Guaranteed Securities and LTSPCs in accordance with SFAS5 and SFAS114. -7- The following table summarizes the changes in the components of Farmer Mac’s allowance for losses for the three and six months ended June 30, 2007 and 2006: June 30, 2007 Allowance REO Reserve Total for Loan Valuation for Allowance Losses Allowance Losses for Losses (in thousands) Three Months Ended: Beginning balance $ 1,730 $ - $ 2,197 $ 3,927 Provision/(recovery) for losses - 100 - 100 Charge-offs (49 ) (100 ) - (149 ) Recoveries - Ending balance $ 1,681 $ - $ 2,197 $ 3,878 Six Months Ended: Beginning balance $ 1,945 $ - $ 2,610 $ 4,555 Provision/(recovery) for losses (215 ) 100 (413 ) (528 ) Charge-offs (49 ) (100 ) - (149 ) Recoveries - Ending balance $ 1,681 $ - $ 2,197 $ 3,878 June 30, 2006 Allowance REO Total for Loan Valuation Reserve Allowance Losses Allowance for Losses for Losses (in thousands) Three Months Ended: Beginning balance $ 3,883 $ - $ 2,931 $ 6,814 Provision/(recovery) for losses (594 ) 5 587 (2 ) Charge-offs (900 ) (5 ) - (905 ) Recoveries 345 - - 345 Ending balance $ 2,734 $ - $ 3,518 $ 6,252 Six Months Ended: Beginning balance $ 4,876 $ - $ 3,777 $ 8,653 Provision/(recovery) for losses (1,606 ) 155 (259 ) (1,710 ) Charge-offs (900 ) (155 ) - (1,055 ) Recoveries 364 - - 364 Ending balance $ 2,734 $ - $ 3,518 $ 6,252 -8- The table below summarizes the components of Farmer Mac’s allowance for losses as of June 30, 2007 and December31, 2006: June 30, December 31, 2007 2006 (in thousands) Allowance for loan losses $ 1,681 $ 1,945 Real estate owned valuation allowance - - Reserve for losses: On-balance sheet Farmer Mac I Guaranteed Securities 857 982 Off-balance sheet Farmer Mac I Guaranteed Securities 683 679 LTSPCs 657 949 Total $ 3,878 $ 4,555 No allowance for losses has been made for loans underlying Farmer Mac I Guaranteed Securities issued prior to the 1996 Act, AgVantage securities or securities issued under the Farmer Mac II program (“Farmer Mac II Guaranteed Securities”).Farmer MacI Guaranteed Securities issued prior to the 1996 Act are supported by unguaranteed first loss subordinated interests, which are expected to exceed the estimated credit losses on those loans.Each AgVantage security is a general obligation of an issuing institution approved by Farmer Mac and is collateralized by eligible mortgage loans.As of June 30, 2007, there were no probable losses inherent in Farmer Mac’s AgVantage securities due to the high credit quality of the obligors, as well as the underlying collateral.The guaranteed portions collateralizing Farmer Mac II Guaranteed Securities are guaranteed by the United States Department of Agriculture (“USDA”).Each USDA guarantee is an obligation backed by the full faith and credit of the United States.As of June 30, 2007, Farmer Mac had not experienced any credit losses on any Farmer Mac I Guaranteed Securities issued prior to the 1996 Act, any AgVantage securities or any Farmer MacII Guaranteed Securities and does not expect to incur any such losses in the future. As of June 30, 2007, Farmer Mac individually analyzed $14.7 million of its $45.7 million of impaired assets for collateral shortfalls against updated appraised values, other updated collateral valuations or discounted values.Farmer Mac evaluated the remaining $31.0 million of impaired assets for which updated valuations were not available in the aggregate in consideration of their similar risk characteristics and historical statistics.All of the $14.7 million of assets analyzed individually were adequately collateralized.Accordingly, Farmer Mac did not record any specific allowances as of June 30, 2007.Similarly, as of December 31, 2006, Farmer Mac did not record any specific allowances related to its $56.9million of impaired assets as of that date. Farmer Mac recognized interest income of approximately $0.8million and $1.7million on impaired loans during the three months and six months ended June 30, 2007, respectively, compared to $1.2million and $1.9million, respectively, during the same periods in 2006.During the three months and six months ended June 30, 2007, Farmer Mac’s average investment in impaired loans was $50.4million and $51.3million, respectively, compared to $68.4million and $71.2million, respectively, for the same periods in 2006. -9- (c) Financial Derivatives Farmer Mac enters into financial derivative transactions principally to protect against risk from the effects of market price or interest rate movements on the value of certain assets, future cash flows or debt issuance, not for trading or speculative purposes.Farmer Mac enters into interest rate swap contracts principally to adjust the characteristics of its short-term debt to match more closely the cash flow and duration characteristics of its longer-term mortgage and other assets, and also to adjust the characteristics of its long-term debt to match more closely the cash flow and duration characteristics of its short-term assets, thereby reducing interest rate risk and also to derive an overall lower effective cost of borrowing than would otherwise be available to Farmer Mac in the conventional debt market.Farmer Mac is required also to recognize certain contracts and commitments as derivatives when the characteristics of those contracts and commitments meet the definition of a derivative as promulgated by Statement of Financial Accounting Standards No.133, Accounting for Derivative Instruments and Hedging Activities, as amended (“SFAS133”). Farmer Mac manages the interest rate risk related to loans it has committed to acquire, but has not yet purchased and permanently funded, through the use of forward sale contracts on mortgage-backed securities and the debt of other government-sponsored enterprises (“GSEs”) and futures contracts involving U.S. Treasury securities.Farmer Mac uses forward sale contracts on GSE securities to reduce its interest rate exposure to changes in both Treasury rates and spreads on Farmer Mac debt and Farmer Mac Guaranteed Securities.The notional amounts of these contracts are determined based on a duration-matched hedge ratio between the hedged item and the hedge instrument.Gains or losses generated by these hedge transactions should offset changes in funding costs or Farmer Mac Guaranteed Securities sale prices that occur during the hedge period. All financial derivatives are recorded on the balance sheet at fair value as a freestanding asset or liability in accordance with SFAS 133.Farmer Mac does not designate its financial derivatives as fair value hedges or cash flow hedges; therefore, the changes in the fair values of financial derivatives are reported as gains or losses on financial derivatives and trading assets in the condensed consolidated statements of operations. -10- The following table summarizes information related to Farmer Mac’s financial derivatives as of June 30, 2007 and December 31, 2006: June 30, 2007 December 31, 2006 Notional Fair Notional Fair Amount Value Amount Value (in thousands) Interest rate swaps: Pay-fixed $ 1,183,798 $ 9,341 $ 803,436 $ (9,982 ) Receive-fixed 1,167,482 (10,470 ) 810,482 (7,111 ) Basis 181,422 2,019 335,065 2,531 Treasury futures 900 (1 ) - - Agency forwards 63,250 (428 ) 71,045 306 Total $ 2,596,852 $ 461 $ 2,020,028 $ (14,256 ) As of June 30, 2007, Farmer Mac had approximately $0.6 million of net after-tax unrealized losses on financial derivatives included in accumulated other comprehensive income related to the SFAS133 transition adjustment.These amounts will be reclassified into earnings in the same period or periods during which the hedged forecasted transactions (either the payment of interest or the issuance of discount notes) affect earnings or immediately when it becomes probable that the original hedged forecasted transaction will not occur within two months of the originally specified date.Over the next twelve months, Farmer Mac estimates that $0.3 million of the amount currently reported in accumulated other comprehensive income/(loss) will be reclassified into earnings. As of June 30, 2007, Farmer Mac had outstanding basis swaps with a related party with a notional amount of $181.4 million and a fair value of $2.0 million.
